DETAILED ACTION
1.	This communication is in response to Application No. 16/181,147 filed on November 5, 2018, in
which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements submitted on 11/05/2018 and 05/15/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 17-20 recite “hardware logic”. The means to implement the hardware logic may be interpreted as software per se and the hardware logic is not tangibly embodied on any sort of physical medium. Respective dependent claims are rejected under 35 U.S.C. 101 by the virtue of their dependency.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “[…] the hardware implementation as set forth in claim 17 that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture an integrated circuit embodying the hardware implementation.” While applicant provides Figure 13 that depicts an example of the integrated circuit (IC) manufacturing system 1302, and according specification Par. [0115], it is unclear whether the applicant is claiming an “integrated circuit manufacturing system” or the already manufactured “integrated circuit” that embodies the hardware implementation of Claim 17. Further, the hardware logic defined in Claim 17 (which Claim 20 refers to) is rejected under 35 U.S.C. 101 as discussed above. For the purpose of examination, “[…] the hardware implementation as set forth in claim 17 that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture an integrated circuit embodying the hardware implementation” is instead interpreted as an integrated circuit which embodies the hardware implementation of Claim 17.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (hereinafter Li) (US PG-PUB 20190034784), in view of Rozen et al. (hereinafter Rozen) (US PG-PUB 20170220929).
Regarding Claim 1, Li in view of Rozen teaches a computer-implemented method of identifying fixed point number formats for representing values input to, and/or output from, a plurality of layers of a Deep Neural Network (DNN) for use in configuring a hardware implementation of the DNN (Li, Par. [0002], “The present disclosure relates to a fixed - point training method and apparatus applied in deep neural networks, and in particular, to a novel dynamic fixed - point conversion scheme applied in LSTM neural networks.”, thus, methods are disclosed for identifying fixed point number formats applied in deep neural networks), the method comprising:
determining a sequence of the plurality of layers in which each of the plurality of layers is preceded by any layer in the plurality of layers on which it depends (Rozen, Par. [0001], “Neural networks including deep neural networks and convolutional neural networks may be used for machine learning and perceptual and cognitive systems. Such neural networks may be used in a variety of implementations such as speech recognition, image processing, optical character recognition, and the like. For example, neural networks may include interconnected layers of neurons or nodes. Input values for each layer include inputs to the system (e.g., at the input layer) or outputs from a previous layer in the neural network. Output values from the output layer of the neural network may include classification values or the like such that the input to the neural network may be classified via the neural network and/or additional processing. Such neural network processing and classifications may be used to perform classifications or other tasks that may be difficult or impossible to perform with more standard rule-based processing systems.”, thus, the plurality of layers within the DNN are in sequence such that each of the plurality of layers are preceded by any layer in the plurality of layers on which it depends – this is also illustrated by Fig. 3);
receiving an instantiation of the DNN configured to represent values input to, and/or, output from the plurality of layers of the DNN using a floating point number format (Rozen, Par. [0041], “As discussed, during a training phase, weights and/or biases or the like may be determined for neural network 204. The weights for nodes of neural network 204 may be determined as any Suitable number format or representation Such as a 32-bit floating point representation. However, as discussed, implementing neural network 204 using Such 32-bit floating point weights (or weights having similar number representations) may be computationally intensive and may cause problems with performance or battery life or the like. In the techniques discussed herein, weights may be converted to fixed point integer values having an associated Scaling factor and corresponding correction values may be determined for some of the weights.”, thus, the deep neural network is configured to represent values input to and/or output from the layers using a floating point number format);
for each layer (Rozen, Par. [0042], “In some examples, a scaling factor may be determined for each layer of neural network 204 (e.g., input layer 301, hidden layers 302-305, or output layer 306), as needed, such that the scaling factor for one layer of neural network 204 may be different than the scaling factors of other layers. For example, process 400 may be repeated for each layer of neural network 204 for which weights are to be represented as fixed point integer values.”, therefore each layer of the neural network would likely have varying scaling factors and hence can have varying fixed point format representations) in the determined sequence:
selecting a fixed point number format for representing each of one or more sets of values input to, or output from, the layer, wherein the fixed point number format for representing a set of values input to, or output from, a layer is selected so as to minimize an output error of the instantiation of the DNN (Li, Par. [0151], “In this method, adopting the fixed-point forward calculation , the forward calculation process during the training process is equivalent to the fixed - point calculation process in actual practice . Accordingly, the calculation error is the difference between the result of fixed - point calculation and the actual result. Thus, the neural network may be adjusted so as to be more adaptable to fixed-point calculation”, thus, the fixed point number format for representing values input to or output from a layer is selected to minimize error of the instantiation of the DNN and the neural network is adjusted to be more adaptable to the fixed point format – this is also illustrated by Fig. 9); and
reconfiguring the instantiation of the DNN to represent each of the one or more sets of values using the selected fixed point number format for that set of values (Li, Par. [0143], “As mentioned above, fixed-point calculations will result in accuracy loss. Moreover, by adjusting merely the fixed - point conversion schemes, the required network accuracy cannot be achieved. Thus, in the present application, efforts are made to train or retrain the deep neural network under fixed - point calculation environment, thereby compensating for the losses caused by fixed - point calculation.” & Par. [0150], “The above Steps 910 to 930 are performed iteratively until the floating point neural network achieves the desired accuracy”, therefore, the DNN is adjusted/reconfigured and retrained using the fixed point format that achieves desired accuracy).

Li teaches methods for fixed-point training applied in deep neural networks and dynamic fixed-point conversion schemes applied in LSTM neural networks. While Li teaches a computer-implemented method of identifying fixed point number formats for representing values input to, and/or output from a DNN, selecting a fixed point number format for representing each of one or more sets of values input to, or output from, the layer, wherein the fixed point number format for representing a set of values input to, or output from, a layer is selected so as to minimize an output error of the instantiation of the DNN, and reconfiguring the instantiation of the DNN to represent each of the one or more sets of values using the selected fixed point number format for that set of values, Li does not explicitly disclose determining a sequence of the plurality of layers in which each of the plurality of layers is preceded by any layer in the plurality of layers on which it depends, receiving an instantiation of the DNN configured to represent values input to, and/or, output from the plurality of layers of the DNN using a floating point number format, and considering each layer in the determined sequence. However, Rozen teaches determining a sequence of the plurality of layers in which each of the plurality of layers is preceded by any layer in the plurality of layers on which it depends (Rozen, Par. [0001], “Neural networks including deep neural networks and convolutional neural networks may be used for machine learning and perceptual and cognitive systems. Such neural networks may be used in a variety of implementations such as speech recognition, image processing, optical character recognition, and the like. For example, neural networks may include interconnected layers of neurons or nodes. Input values for each layer include inputs to the system (e.g., at the input layer) or outputs from a previous layer in the neural network. Output values from the output layer of the neural network may include classification values or the like such that the input to the neural network may be classified via the neural network and/or additional processing. Such neural network processing and classifications may be used to perform classifications or other tasks that may be difficult or impossible to perform with more standard rule-based processing systems.”, thus, the plurality of layers within the DNN are in sequence such that each of the plurality of layers are preceded by any layer in the plurality of layers on which it depends – this is also illustrated by Fig. 3), receiving an instantiation of the DNN configured to represent values input to, and/or, output from the plurality of layers of the DNN using a floating point number format (Rozen, Par. [0041], “As discussed, during a training phase, weights and/or biases or the like may be determined for neural network 204. The weights for nodes of neural network 204 may be determined as any Suitable number format or representation Such as a 32-bit floating point representation. However, as discussed, implementing neural network 204 using Such 32-bit floating point weights (or weights having similar number representations) may be computationally intensive and may cause problems with performance or battery life or the like. In the techniques discussed herein, weights may be converted to fixed point integer values having an associated Scaling factor and corresponding correction values may be determined for some of the weights.”, thus, the deep neural network is configured to represent values input to and/or output from the layers using a floating point number format), and considering each layer in the determined sequence (Rozen, Par. [0042], “In some examples, a scaling factor may be determined for each layer of neural network 204 (e.g., input layer 301, hidden layers 302-305, or output layer 306), as needed, such that the scaling factor for one layer of neural network 204 may be different than the scaling factors of other layers. For example, process 400 may be repeated for each layer of neural network 204 for which weights are to be represented as fixed point integer values.”, therefore each layer of the neural network would likely have varying scaling factors and hence can have varying fixed point format representations). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fixed-point training method for deep neural networks as disclosed by Li to include the deep neural network with a plurality of layers, in which each layer is considered in a determined sequence, and includes classification values as disclosed by Rozen. One of ordinary skill in the art would have been motivated to make this modification to produce a fixed-point training method for deep neural networks with a plurality of layers processed in a determined sequence and efficiently performs classifications to ensure accurate conversion (Rozen, Par. [0003], “As such, existing techniques do not provide real time, efficient, and accurate neural network implementations. Such problems may become critical as the desire to utilize classifications via neural networks Such as in speech recognition, image processing, optical character recognition, and the like becomes more widespread.”).

Regarding Claim 2, Li in view of Rozen teaches the method of claim 1, wherein selecting a fixed point number format for representing a set of values input to, or output from, a layer comprises:
for each fixed point number format of a plurality of potential fixed point number formats (Li, Par. [0065], “According to this method, during the fine - tuning process of the neural network, it uses fixed - point numbers to conduct forward calculation. In this way, within several training cycles, the network accuracy may returned to the desired accuracy level under floating point calculation.”, thus, a plurality of fixed-point numbers are using in forward calculation within training cycles to achieve desired accuracy) :
temporarily configuring the instantiation of the DNN to represent the set of values for the layer using the fixed point number format (Li, Par. [0066], “The method comprises : a fixed - point neural network obtaining step , for converting weights in said floating point neural network to fixed - point numbers , so as to obtain a corresponding fixed - point neural network ; a fixed - point conversion scheme determining step , comprising : conducting a floating point forward calculation of said fixed - point neural network using a current data input in a training dataset , so as to obtain a current temporary fixed - point conversion scheme”, thus, the neural network is temporarily configured to represent the set of values using a particular fixed-point scheme);
determining an output of the temporarily configured instantiation of the DNN in response to test input data (Li, Par. [0066], “conducting a floating point forward calculation of said fixed - point neural network using a current data input in a training dataset , so as to obtain a current temporary fixed - point conversion scheme ; comparing said current temporary fixed - point conversion scheme with a previous fixed point conversion scheme , said previous fixed - point conversion scheme corresponding to a previous data input , and selecting an optimal fixed - point conversion scheme as an updated current fixed - point conversion scheme corresponding to the current data input”, thus, output is determined accordingly for the temporarily configured instantiation of the DNN in response to current test data input); and
determining an output error of the temporarily configured instantiation of the DNN (Li, Par. [0151], “In this method, adopting the fixed - point forward calculation, the forward calculation process during the training process is equivalent to the fixed - point calculation process in actual practice. Accordingly, the calculation error is the difference between the result of fixed - point calculation and the actual result. Thus, the neural network may be adjusted so as to be more adaptable to fixed - point calculation.” & Par. [0066], “comparing said current temporary fixed - point conversion scheme with a previous fixed point conversion scheme, said previous fixed - point conversion scheme corresponding to a previous data input”, therefore the output is compared to previous schemes and an output error is calculated in the temporarily configured instantiation of the DNN); and
selecting a fixed point number format to represent the set of values input to, or output from, the layer based on the output errors associated with each of the plurality of potential fixed point number formats (Li, Par. [0066], “selecting an optimal fixed - point conversion scheme as an updated current fixed - point conversion scheme corresponding to the current data input ; a fixed - point forward calculation step , for conducting a fixed - point forward calculation of said fixed - point neural network using said current data input based on said updated current fixed - point conversion scheme ; and a neural network updating step , for updating said floating point neural network using the calculation result of said fixed - point forward calculation.”, thus, the optimal fixed point number format is selected to represent values based on the output errors associated with each of the plurality of potential fixed number formats that are forward calculated through the neural network).

Regarding Claim 3, Li in view of Rozen teaches the method of claim 2, wherein the fixed point number format associated with the lowest output error is selected as the fixed point number format for representing the set of values (Li, Par. [0066], “selecting an optimal fixed - point conversion scheme as an updated current fixed - point conversion scheme corresponding to the current data input ; a fixed - point forward calculation step , for conducting a fixed - point forward calculation of said fixed - point neural network using said current data input based on said updated current fixed - point conversion scheme ; and a neural network updating step , for updating said floating point neural network using the calculation result of said fixed - point forward calculation.”, thus, the optimal fixed-point conversion scheme is chosen, in this case it would be the format associated with the lowest output error as compared to previous conversion schemes).

Regarding Claim 4, Li in view of Rozen teaches the method of claim 2, wherein each potential fixed point number format comprises an exponent and a mantissa bit length (Li, Fig. 7, Figure 7 illustrates the format of the floating point number that consists of an exponent and a mantissa (decimal bits)) and each of the plurality of potential fixed point number formats comprises a same mantissa bit length and a different exponent (Li, Par. [0059-0062], “FIG . 7 is a simplified schematic diagram showing the fixed - point conversion of floating point numbers. [ 0060] More specifically, fixed - point conversion includes: 1) determining bit width, such as 8-bit, 16 bits, etc..; and 2) specifying the position of decimal point, that is, selecting the position of decimal point according to actual needs, for example to ensure that the integer part does not overflow. [ 0061] For a neural network, the object to be converted may be the network itself. The time cost for converting the parameters of a neural network is relatively small, and the conversion may be completed in one round of quantization. [ 0062] The object to be converted may also be the forward calculation process. The time cost for converting parameters / computation results generated during the forward calculation process is relatively high, and the conversion may need to be completed in several rounds of quantization”, & Par. [0086] “In the present disclosure , fixed - point conversion generally includes : determining the number of bits to represent an integer , determining the number of bits to represent a decimal , and quantization of a floating number”, thus, bit length and integer length are determined within the plurality of potential fixed point number formats, further different conversion schemes may comprise variations in exponents. The fixed-point conversion methods are detailed further in Par. [0090-0142] & Par. [0114] specifically discloses that the fixed point number formats may differ per layer).

Regarding Claim 5, Li in view of Rozen teaches the method of claim 1, wherein selecting a fixed point number format for representing each of one or more sets of values input to, or output from, the layer comprises:
selecting a fixed point number format for representing at least a portion of input data values for the layer that minimizes an output error in the instantiation of the DNN formats (Li, Par. [0066], “selecting an optimal fixed - point conversion scheme as an updated current fixed - point conversion scheme corresponding to the current data input ; a fixed - point forward calculation step , for conducting a fixed - point forward calculation of said fixed - point neural network using said current data input based on said updated current fixed - point conversion scheme ; and a neural network updating step , for updating said floating point neural network using the calculation result of said fixed - point forward calculation.”, thus, the optimal fixed point number format is selected to represent values based on the output errors associated with each of the plurality of potential fixed number formats that are forward calculated through the neural network);
reconfiguring the instantiation of the DNN to represent the at least a portion of the input data values for the layer in the selected fixed point number format (Li, Par. [0143], “As mentioned above, fixed-point calculations will result in accuracy loss. Moreover, by adjusting merely the fixed - point conversion schemes, the required network accuracy cannot be achieved. Thus, in the present application, efforts are made to train or retrain the deep neural network under fixed - point calculation environment, thereby compensating for the losses caused by fixed - point calculation.” & Par. [0150], “The above Steps 910 to 930 are performed iteratively until the floating point neural network achieves the desired accuracy”, therefore, the DNN is adjusted/reconfigured and retrained using the fixed point format that achieves desired accuracy); and
subsequent to the reconfiguring, selecting a fixed point number format for representing at least a portion of output data values for the layer that minimizes an output error in the instantiation of the DNN (Li, Par. [0066], “selecting an optimal fixed - point conversion scheme as an updated current fixed - point conversion scheme corresponding to the current data input ; a fixed - point forward calculation step , for conducting a fixed - point forward calculation of said fixed - point neural network using said current data input based on said updated current fixed - point conversion scheme ; and a neural network updating step , for updating said floating point neural network using the calculation result of said fixed - point forward calculation.”, thus, the optimal fixed-point conversion scheme is chosen, in this case it would be the format associated with the lowest output error as compared to previous conversion schemes).

Regarding Claim 6, Li in view of Rozen teaches the method of claim 5, wherein selecting a fixed point number format for representing each of one or more sets of values input to, or output from, the layer further comprises:
selecting a fixed point number format for representing at least a portion of weights for the layer that minimizes an output error in the instantiation of the DNN (Li, Par. [0143-0147], “As mentioned above, fixed - point calculations will result in accuracy loss. Moreover, by adjusting merely the fixed - point conversion schemes, the required network accuracy cannot be achieved. Thus, in the present application, efforts are made to train or retrain the deep neural network under fixed - point calculation environment, thereby compensating for the losses caused by fixed - point calculation. [ 0144] FIG. 9 shows the specific steps of a fixed - point training method according to the present disclosure. [ 0145] As can be seen from FIG. 9, in Step 910, it converts weights of a trained deep neural network (e. g., LSTM network) to fixed - point numbers using the single value fixed - point conversion method described above, so as to obtain a fixed - point neural network. [ 014] In Step 920, it uses a training data set to conduct a fixed - point forward calculation of the fixed - point neural network obtained in Step 910. Then, it compares the calculated result with a standard value (Ground truth) to obtain the accuracy loss. Here, the standard value refers to the corresponding reference standard for the training data set. The standard value is used to calculate the loss. [ 0147] In Step 930, it updates the original floating point neural network according to the loss obtained in Step 920”, thus, fixed point number formats are selected for representing weights that minimize an output error); and
reconfiguring the instantiation of the DNN to represent the at least a portion of the weights for the layer in the selected fixed point number format prior to selecting a fixed point number format for representing the at least a portion of output data values for the layer (Li, Par. [0148-0150], “More specifically , in Step 931 , it calculates the floating point gradient via a backward calculation based on the loss and the original floating point neural network . [ 0149] In Step 932, it updates the weight matrix of the original floating point neural network based on the floating point gradient and a learning rate. [ 0150] The above Steps 910 to 930 are performed iteratively until the floating point neural network achieves the desired accuracy.”, thus, the DNN is reconfigured to represent the selected fixed point format and iteratively updated until desired accuracy is achieved).

Regarding Claim 7, Li in view of Rozen teaches the method of claim 1, wherein the DNN is a classification network (Rozen, Par. [0001], “For example, neural networks may include interconnected layers of neurons or nodes. Input values for each layer include inputs to the system (e.g., at the input layer) or outputs from a previous layer in the neural network. Output values from the output layer of the neural network may include classification values or the like Such that the input to the neural network may be classified via the neural network and/or additional processing. Such neural network processing and classifications may be used to perform classifications or other tasks that may be difficult or impossible to perform with more standard rule-based processing Systems.”, thus, the DNN is considered a classification network as it determines the probability that input data falls into a plurality of classes) and the output error is a Top-1 classification accuracy of an output of the instantiation of the DNN in response to test input data (Rozen, Par. [0086-0087], “For example, the techniques discussed herein may combine the advantages of an 8-bit representation (e.g., Small storage size, Small memory bandwidth, efficient computation with SIMD instructions) with the high classification accuracy that may be achieved with a representation that would otherwise require more bits. For example, in speech recognition, word error rate (WER) is a commonly used evaluation metric. It represents the number of errors made by the speech recognizer relative to the number of spoken words in a test database. Smaller WERs correspond to a higher speech recognition accuracy. I0087. In an example implementation, a word error rate (e.g., lower is better) comparison was made on a set of 849 utterances containing short text message dictation with a vocabulary of 200,000 words and a trigram language model. The results of word error rates for various systems are shown in Table 1. As shown, Table 1 contains the WER for example systems”, further as illustrated in Table 1, it is shown that a Neural Network with Floating Point Weights (not a fixed point representation) had a word error rate of 14.7%, and in comparison a neural network with 16 bit integer weights (fixed point representation) had a word error rate of 14.7% as well, showing that the floating point and fixed point networks had the same word error rate, hence exemplifying Top-1 classification accuracy, as Top-1 classification accuracy is a measure of how often the top classification output by the DNN is the correct classification).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 8, Li in view of Rozen teaches the method of claim 1, wherein the DNN is a classification network (Rozen, Par. [0001], “For example, neural networks may include interconnected layers of neurons or nodes. Input values for each layer include inputs to the system (e.g., at the input layer) or outputs from a previous layer in the neural network. Output values from the output layer of the neural network may include classification values or the like Such that the input to the neural network may be classified via the neural network and/or additional processing. Such neural network processing and classifications may be used to perform classifications or other tasks that may be difficult or impossible to perform with more standard rule-based processing Systems.”, thus, the DNN is considered a classification network as it determines the probability that input data falls into a plurality of classes) and the output error is a top-5 classification accuracy of an output of the instantiation of the DNN in response to test input data ((Rozen, Par. [0086-0087], “For example, the techniques discussed herein may combine the advantages of an 8-bit representation (e.g., Small storage size, Small memory bandwidth, efficient computation with SIMD instructions) with the high classification accuracy that may be achieved with a representation that would otherwise require more bits. For example, in speech recognition, word error rate (WER) is a commonly used evaluation metric. It represents the number of errors made by the speech recognizer relative to the number of spoken words in a test database. Smaller WERs correspond to a higher speech recognition accuracy. I0087. In an example implementation, a word error rate (e.g., lower is better) comparison was made on a set of 849 utterances containing short text message dictation with a vocabulary of 200,000 words and a trigram language model. The results of word error rates for various systems are shown in Table 1. As shown, Table 1 contains the WER for example systems”, further as illustrated in Table 1, it is shown that a Neural Network with Floating Point Weights (not a fixed point representation) had a word error rate of 14.7%, and in comparison a neural network with 8 bit integer weight (fixed point representation) had a word error rate of 21.1% showing that the fixed point representation does not match the floating point network, and instead exemplifies a Top-5 classification accuracy, falling into the top five classifications output by the DNN).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 9, Li in view of Rozen teaches the method of claim 1, wherein the DNN is a classification network (Rozen, Par. [0001], “For example, neural networks may include interconnected layers of neurons or nodes. Input values for each layer include inputs to the system (e.g., at the input layer) or outputs from a previous layer in the neural network. Output values from the output layer of the neural network may include classification values or the like Such that the input to the neural network may be classified via the neural network and/or additional processing. Such neural network processing and classifications may be used to perform classifications or other tasks that may be difficult or impossible to perform with more standard rule-based processing Systems.”, thus, the DNN is considered a classification network as it determines the probability that input data falls into a plurality of classes) and the output error is a sum of L1 differences between logits of an output of the instantiation of the DNN in response to test input data and logits of a baseline output (Li, Par. [0146], “In Step 920 , it uses a training data set to conduct a fixed - point forward calculation of the fixed - point neural network obtained in Step 910 . Then, it compares the calculated result with a standard value (Ground truth) to obtain the accuracy loss. Here, the standard value refers to the corresponding reference standard for the training data set. The standard value is used to calculate the loss.”, thus, the output error/accuracy loss represents the comparison of the calculated result output of the DNN in response to test input data and a baseline (ground truth) output).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 10, Li in view of Rozen teaches the method of claim 1, wherein the DNN is a classification network (Rozen, Par. [0001], “For example, neural networks may include interconnected layers of neurons or nodes. Input values for each layer include inputs to the system (e.g., at the input layer) or outputs from a previous layer in the neural network. Output values from the output layer of the neural network may include classification values or the like Such that the input to the neural network may be classified via the neural network and/or additional processing. Such neural network processing and classifications may be used to perform classifications or other tasks that may be difficult or impossible to perform with more standard rule-based processing Systems.”, thus, the DNN is considered a classification network as it determines the probability that input data falls into a plurality of classes) and the output error is a sum of L1 differences between SoftMax (Li, Par. [0021], “FIG. 3a and 3b show a deep learning model applied in the speech recognition engine of FIG . 2. The deep learning model shown in FIG. 3a includes a CNN (Convolutional Neural Network) module, a LSTM (Long Short-Term Memory) module, a DNN (Deep Neural Network) module, a Softmax module, etc. The deep learning model shown in FIG. 3b includes multi - layers of LSTM models.”, therefore, a SoftMax module is included and as shown in Fig. 3a and 3b it is applied to the output of the DNN/neural network) normalised logits of an output of the instantiation of the DNN and SoftMax normalised logits of a baseline output (Li, Par. [0146], “In Step 920 , it uses a training data set to conduct a fixed - point forward calculation of the fixed - point neural network obtained in Step 910 . Then, it compares the calculated result with a standard value (Ground truth) to obtain the accuracy loss. Here, the standard value refers to the corresponding reference standard for the training data set. The standard value is used to calculate the loss.”, thus, the output error/accuracy loss represents the comparison of the calculated result output of the DNN in response to test input data and a baseline (ground truth) output).

Regarding Claim 11, Li in view of Rozen teaches the method of claim 10, further comprising generating the baseline output by applying the input test data to an instantiation of the DNN configured to represent values input to and/or output from the plurality of layers using a floating point number format (Li, Par. [0146-0148], “In Step 920, it uses a training data set to conduct a fixed - point forward calculation of the fixed - point neural network obtained in Step 910. Then, it compares the calculated result with a standard value (Ground truth) to obtain the accuracy loss. Here, the standard value refers to the corresponding reference standard for the training data set. The standard value is used to calculate the loss. [ 0147] In Step 930, it updates the original floating point neural network according to the loss obtained in Step 920. [0148] More specifically, in Step 931, it calculates the floating point gradient via a backward calculation based on the loss and the original floating point neural network.”, thus it is shown that the standard value (ground truth) refers to the reference standard for the training data set, and the original floating point neural network is also considered for baseline comparison).

Regarding Claim 12, Li in view of Rozen teaches the method of claim 1, wherein each fixed point number format comprises an exponent and a mantissa bit length (Li, Fig. 7, Figure 7 illustrates the format of the floating point number that consists of an exponent and a mantissa (decimal bits)).

Regarding Claim 13, Li in view of Rozen teaches the method of claim 1, further comprising outputting the selected fixed point number formats for the plurality of layers for use in configuring the hardware implementation of the DNN (Li, Par. [0087], “For LTSM networks , the data that needs to be converted includes : ( i ) weight parameters in the LSTM layers of the network , ( ii ) input data of the network , and ( iii ) data generated during the forward calculation process . Moreover, since forward calculation is conducted based on the weights of the network, the weight parameters are converted first, before the forward calculation. Then, the rest of the data are converted while simulating the forward calculation process on a hardware platform.”, thus, once the floating point format is converted into fixed point format and a conversion scheme is selected, the forward calculation process is simulated on a hardware platform, which would consider the selected fixed point format).

Regarding Claim 14, Li in view of Rozen teaches the method of claim 1, further comprising configuring a hardware implementation of the DNN to represent a set of values input to, or output from, at least one of the plurality of layers using the selected fixed point number format for that set of values (Li, Par. [0098], “In the present embodiment , the signal value converting method will be applied to weights of the neural networks . In other words, the floating point weights in the trained floating - point neural network will be represented by approximate fixed - point numbers, so as to obtain a fixed point neural network which can be used by the hardware platform.”, thus, the hardware platform would be configured to represent the values using the selected fixed point number format).

Regarding Claim 15, Li in view of Rozen teaches a non-transitory computer readable storage medium having stored thereon computer readable instructions (Rozen, Par. [0083], “In general, a machine-readable medium may convey software in the form of program code and/or instructions or instruction sets that may cause any of the devices and/or systems described herein to implement at least portions of systems 100, 200,900, or 1100, or any other module or component as discussed herein.”, therefore a machine-readable medium that has stored instructions is disclosed) that, when executed at a computer system, cause the computer system to perform the method as set forth in claim 1 (See Claim 1 - recites substantially the same limitations as Claim 1 in the form of a non-transitory computer readable storage medium, therefore it is rejected under the same rationale).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 16, Li in view of Rozen teaches a computing-based device for identifying fixed point number formats for representing values input to, and/or output from, a plurality of layers of a Deep Neural Network (DNN) for use in configuring a hardware implementation of the DNN (Li, Par. [0002], “The present disclosure relates to a fixed - point training method and apparatus applied in deep neural networks, and in particular, to a novel dynamic fixed - point conversion scheme applied in LSTM neural networks.”, thus, methods are disclosed for identifying fixed point number formats applied in deep neural networks), the computing-based device comprising:
at least one processor (Rozen, Par. [0083], “Thus, for example, a processor including one or more graphics processing unit(s) or processor core(s) may undertake one or more of the blocks of the example processes herein in response to program code and/or instructions or instruction sets conveyed to the processor by one or more machine readable media.”, thus at least one processor is disclosed); and
memory coupled to the at least one processor (Rozen, Par. [0020], “The material disclosed herein may be implemented in hardware, firmware, Software, or any combination thereof. The material disclosed herein may also be implemented as instructions stored on a machine-readable medium, which may be read and executed by one or more processors. A machine-readable medium may include any medium and/or mechanism for storing or transmitting information in a form readable by a machine (e.g., a computing device). For example, a machine-readable medium may include read only memory (ROM); random access memory (RAM); magnetic disk storage media; optical storage media; flash memory devices; electrical, optical, acoustical or other forms of propagated signals (e.g., carrier waves, infrared signals, digital signals, etc.), and others.”, therefore, the memory is coupled to at least one processor), the memory comprising:
an instantiation of the DNN configured to represent values input to, and/or, output from the plurality of layers of the DNN using a floating point number format (Rozen, Par. [0041], “As discussed, during a training phase, weights and/or biases or the like may be determined for neural network 204. The weights for nodes of neural network 204 may be determined as any Suitable number format or representation Such as a 32-bit floating point representation. However, as discussed, implementing neural network 204 using Such 32-bit floating point weights (or weights having similar number representations) may be computationally intensive and may cause problems with performance or battery life or the like. In the techniques discussed herein, weights may be converted to fixed point integer values having an associated Scaling factor and corresponding correction values may be determined for some of the weights.”, thus, the deep neural network is configured to represent values input to and/or output from the layers using a floating point number format;
computer readable code that when executed by the at least one processor (Rozen, Par. [0083], “Thus, for example, a processor including one or more graphics processing unit(s) or processor core(s) may undertake one or more of the blocks of the example processes herein in response to program code and/or instructions or instruction sets conveyed to the processor by one or more machine readable media.”, thus the processor may execute the computer readable code and/or instructions) causes the at least one processor to:
determine a sequence of the plurality of layers in which each of the plurality of layers is preceded by any layer in the plurality of layers on which it depends (Rozen, Par. [0001], “Neural networks including deep neural networks and convolutional neural networks may be used for machine learning and perceptual and cognitive systems. Such neural networks may be used in a variety of implementations such as speech recognition, image processing, optical character recognition, and the like. For example, neural networks may include interconnected layers of neurons or nodes. Input values for each layer include inputs to the system (e.g., at the input layer) or outputs from a previous layer in the neural network. Output values from the output layer of the neural network may include classification values or the like such that the input to the neural network may be classified via the neural network and/or additional processing. Such neural network processing and classifications may be used to perform classifications or other tasks that may be difficult or impossible to perform with more standard rule-based processing systems.”, thus, the plurality of layers within the DNN are in sequence such that each of the plurality of layers are preceded by any layer in the plurality of layers on which it depends – this is also illustrated by Fig. 3);
for each layer (Rozen, Par. [0042], “In some examples, a scaling factor may be determined for each layer of neural network 204 (e.g., input layer 301, hidden layers 302-305, or output layer 306), as needed, such that the scaling factor for one layer of neural network 204 may be different than the scaling factors of other layers. For example, process 400 may be repeated for each layer of neural network 204 for which weights are to be represented as fixed point integer values.”, therefore each layer of the neural network would likely have varying scaling factors and hence can have varying fixed point format representations) in the determined sequence:
select a fixed point number format for representing each of one or more sets of values input to, or output from, the layer, wherein the fixed point number format for representing a set of values input to, or output from, a layer is selected so as to minimize an output error of the instantiation of the DNN (Li, Par. [0151], “In this method, adopting the fixed-point forward calculation , the forward calculation process during the training process is equivalent to the fixed - point calculation process in actual practice . Accordingly, the calculation error is the difference between the result of fixed - point calculation and the actual result. Thus, the neural network may be adjusted so as to be more adaptable to fixed-point calculation”, thus, the fixed point number format for representing values input to or output from a layer is selected to minimize error of the instantiation of the DNN and the neural network is adjusted to be more adaptable to the fixed point format – this is also illustrated by Fig. 9); and
reconfigure the instantiation of the DNN to represent each of the one or more sets of values using the selected fixed point number format for that set of values (Li, Par. [0143], “As mentioned above, fixed-point calculations will result in accuracy loss. Moreover, by adjusting merely the fixed - point conversion schemes, the required network accuracy cannot be achieved. Thus, in the present application, efforts are made to train or retrain the deep neural network under fixed - point calculation environment, thereby compensating for the losses caused by fixed - point calculation.” & Par. [0150], “The above Steps 910 to 930 are performed iteratively until the floating point neural network achieves the desired accuracy”, therefore, the DNN is adjusted/reconfigured and retrained using the fixed point format that achieves desired accuracy). 
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Regarding Claim 17, Li in view of Rozen teaches a hardware implementation of a Deep Neural Network (DNN) comprising:
hardware logic configured to:
receive input data values, a set of weights or a set of biases (Li, Par. [037], “Using the above equations, all of the parameters in one LSTM layer may be obtained. The parameters includes: the four weight matrices Wix Wf War, Wox which are calculated with the input; the four weight matrices War, W fire Wer Wor which are calculated with the output of the previous frame; the three peepholes which are calculated with the cell; the matrix Wym used for reducing dimension; and the four bias vectors bí, ba be b. [ 0038] The size of an LSTM network is usually expressed by the input dimensionxcell dimensionxoutput dimension. Specifically, the input dimension is the dimension of the input vector x, the output dimension is the dimension of the output vector y, and the cell dimension is the dimension of the result generated during intermediate computation, i. e. the number of rows of the weight matrix.”, thus, inputs, weights, and biases are received) of a layer of the DNN (Rozen, Par. [0001], “Neural networks including deep neural networks and convolutional neural networks may be used for machine learning and perceptual and cognitive systems. Such neural networks may be used in a variety of implementations such as speech recognition, image processing, optical character recognition, and the like. For example, neural networks may include interconnected layers of neurons or nodes. Input values for each layer include inputs to the system (e.g., at the input layer) or outputs from a previous layer in the neural network. Output values from the output layer of the neural network may include classification values or the like such that the input to the neural network may be classified via the neural network and/or additional processing. Such neural network processing and classifications may be used to perform classifications or other tasks that may be difficult or impossible to perform with more standard rule-based processing systems.”, thus, the plurality of layers within the DNN also illustrated by Fig. 3 are configured to receive input);
receive information indicating a fixed point number format for the input data values, the set of weights or the set of biases of the layer, the fixed point number format for the input data values, the set of weights or the set of biases of the layer (Li, Par. [0098], “In the present embodiment , the signal value converting method will be applied to weights of the neural networks . In other words, the floating point weights in the trained floating - point neural network will be represented by approximate fixed - point numbers, so as to obtain a fixed point neural network which can be used by the hardware platform” & Par. [0180], “Therefore , the method of the present application may be applied in fine - tuning of a trained neural network , as well as in training of an original neural network . After a certain training / fine - tuning epochs , a neural network suitable for fixed - point calculation may be obtained , improving the prediction accuracy of fixed - point calculation of the neural network.”, thus, once trained the neural network is capable of representing a fixed-point format for input values, weights, and biases) having been selected in accordance with the method of as set forth in claim 1 (See Claim 1 for according rejection);
interpret the input data values, the set of weights or the set of biases based on the fixed point number format for the input data values, the set of weights or the set of biases of the layer (Li, Par. [0156-0157], “FIG . 10 is a schematic diagram showing the fixed point training method based on a dynamic fixed - point con version scheme according to the present disclosure. As can be seen in FIG. 10, firstly, it converts weights of the neural network to fixed - point numbers so as to obtain a fixed - point neural network.”, therefore as shown in Figure 10, input data values, and according weights and biases based on a fixed point number format are interpreted); and
process the interpreted input data values, set of weights or set of biases in accordance with the layer to generate output data values for the layer (Li, Par. [0158-0160], “Then, it uses each data piece in a training data set to conduct a first floating point forward calculation of the fixed - point neural network, so as to obtain the value range of the intermediate calculation data. Based on this value range, it generates and stores the current fixed - point con version scheme. [ 0159] Next, it compares the current fixed - point conversion scheme with the fixed - point conversion scheme of the previous data piece, so as to generate an updated fixed - point conversion scheme. [ 0160] Based on the updated fixed - point conversion scheme, it uses the current data piece again to conduct a fixed - point forward calculation of the fixed - point neural network. Lastly, it calculates the floating point gradient so as to update the floating point neural network”, thus the interpreted input values are processed through the network and in accordance with the layer to generate output data in the output layer).

Li teaches methods for fixed-point training applied in deep neural networks and dynamic fixed-point conversion schemes applied in LSTM neural networks. While Li teaches receiving input data values, a set of weights or a set of biases, receiving information indicating a fixed point number format for the input data values, the set of weights or the set of biases of the layer, the fixed point number format for the input data values, the set of weights or the set of biases of the layer, interpreting the input data values, the set of weights or the set of biases based on the fixed point number format for the input data values, the set of weights or the set of biases of the layer, and processing the interpreted input data values, set of weights or set of biases in accordance with the layer to generate output data values for the layer, Li does not explicitly disclose applying these operations to a plurality of layers. However, Rozen teaches fixed point integer implementations for deep neural networks with a plurality of layers (Rozen, Par. [0001], “Neural networks including deep neural networks and convolutional neural networks may be used for machine learning and perceptual and cognitive systems. Such neural networks may be used in a variety of implementations such as speech recognition, image processing, optical character recognition, and the like. For example, neural networks may include interconnected layers of neurons or nodes. Input values for each layer include inputs to the system (e.g., at the input layer) or outputs from a previous layer in the neural network. Output values from the output layer of the neural network may include classification values or the like such that the input to the neural network may be classified via the neural network and/or additional processing. Such neural network processing and classifications may be used to perform classifications or other tasks that may be difficult or impossible to perform with more standard rule-based processing systems.”, thus, the plurality of layers within the DNN are in sequence such that each of the plurality of layers are preceded by any layer in the plurality of layers on which it depends – this is also illustrated by Fig. 3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fixed-point training method for deep neural networks as disclosed by Li to include the deep neural network with a plurality of layers as disclosed by Rozen. One of ordinary skill in the art would have been motivated to make this modification to produce a fixed-point training method for deep neural networks with a plurality of layers that efficiently performs fixed point integer conversion across a plurality of layers to ensure accurate conversion (Rozen, Par. [0001], “For example, neural networks may include interconnected layers of neurons or nodes. Input values for each layer include inputs to the system (e.g., at the input layer) or outputs from a previous layer in the neural network. Output values from the output layer of the neural network may include classification values or the like Such that the input to the neural network may be classified via the neural network and/or additional processing. Such neural network processing and classifications may be used to perform classifications or other tasks that may be difficult or impossible to perform with more standard rule-based processing systems.”).

Regarding Claim 18, Li in view of Rozen teaches the hardware implementation of a DNN of claim 17, wherein the hardware logic is further configured to:
receive information indicating a fixed point number format for the output data values of the layer, the fixed point number format for the output data values of the layer (Li, Par. [0162-0163], “As can be seen in FIG. 11, in Step 1110, it converts weights of the original neural network to fixed - point numbers, so as to obtain a fixed - point neural network. For example, the above - mentioned single value conversion method may be adopted. [ 0163] In Step 1120, it uses a current data piece in a training set to conduct a first floating point forward calculation of the fixed - point neural network obtained in Step 1110”, thus, information is received indicating fixed point format in Step 1110) having been selected in accordance with the method as set forth in claim 1 (See Claim 1 for according rejection); and
convert the output data values for the layer into the fixed point number format for the output data values of the layer (Li, Par. [0164-0165], “It has already converted the weights of the neural network to fixed - point numbers in Step 1110, but it has not converted the intermediate calculation results to fixed - point numbers. By conducting the floating point forward calculation of Step 1120, the value range of the intermediate calculation results may be obtained. Accordingly, the above - mentioned conversion method for forward calculation process may be adopted, so as to generate a corresponding fixed - point conversion scheme. [ 0165] In Step 1130, it compares the current fixed - point conversion scheme with the previous fixed - point conversion scheme, wherein said previous fixed - point conversion scheme being determined using the previous data piece, so as to determine an updated fixed - point conversion scheme”, therefore the output values are converted into the fixed point format)

Regarding Claim 19, Li in view of Rozen teaches the hardware implementation of a DNN of claim 17, wherein the hardware logic is configured to receive input data values for the layer and information indicating a fixed point number format for the input data values of that layer and the hardware logic is further configured to:
receive input data values (Li, Par. [037], “Using the above equations, all of the parameters in one LSTM layer may be obtained. The parameters includes: the four weight matrices Wix Wf War, Wox which are calculated with the input; the four weight matrices War, W fire Wer Wor which are calculated with the output of the previous frame; the three peepholes which are calculated with the cell; the matrix Wym used for reducing dimension; and the four bias vectors bí, ba be b. [ 0038] The size of an LSTM network is usually expressed by the input dimensionxcell dimensionxoutput dimension. Specifically, the input dimension is the dimension of the input vector x, the output dimension is the dimension of the output vector y, and the cell dimension is the dimension of the result generated during intermediate computation, i. e. the number of rows of the weight matrix.”, thus, inputs, weights, and biases are received) for another layer of the DNN (Rozen, Par. [0001], “Neural networks including deep neural networks and convolutional neural networks may be used for machine learning and perceptual and cognitive systems. Such neural networks may be used in a variety of implementations such as speech recognition, image processing, optical character recognition, and the like. For example, neural networks may include interconnected layers of neurons or nodes. Input values for each layer include inputs to the system (e.g., at the input layer) or outputs from a previous layer in the neural network. Output values from the output layer of the neural network may include classification values or the like such that the input to the neural network may be classified via the neural network and/or additional processing. Such neural network processing and classifications may be used to perform classifications or other tasks that may be difficult or impossible to perform with more standard rule-based processing systems.”, thus, the plurality of layers within the DNN also illustrated by Fig. 3 are configured to receive input sequentially); 
receive information indicating a fixed point number format for the input data values of the other layer (Li, Par. [0098], “In the present embodiment, the signal value converting method will be applied to weights of the neural networks. In other words, the floating point weights in the trained floating - point neural network will be represented by approximate fixed - point numbers, so as to obtain a fixed point neural network which can be used by the hardware platform” & Par. [0180], “Therefore, the method of the present application may be applied in fine - tuning of a trained neural network, as well as in training of an original neural network. After a certain training / fine - tuning epochs, a neural network suitable for fixed - point calculation may be obtained, improving the prediction accuracy of fixed - point calculation of the neural network.”, thus, the fixed point number format is represented for the input data), the fixed point number format for the input data values of the other layer being different than the fixed point number format for the input data values of the layer (Rozen, Par. [0048], “In some examples, weights may be determined using process 500 based on a scaling factor associated with a layer of neural network 204 (e.g., one of input layer 301, hidden layers 302-305, or output layer 306), as needed, such that the scaling factor for one layer of neural network 204 may be different than the scaling factors of other layers.”, thus scaling factor, and such fixed point format may differ per layer);
interpret the input data values for the other layer based on the fixed point number format for the input data values of the other layer (Li, Par. [0156-0157], “FIG . 10 is a schematic diagram showing the fixed point training method based on a dynamic fixed - point con version scheme according to the present disclosure. As can be seen in FIG. 10, firstly, it converts weights of the neural network to fixed - point numbers so as to obtain a fixed - point neural network.”, therefore as shown in Figure 10, input data values, and according weights and biases based on a fixed point number format are interpreted by different schemes); and
process the interpreted input data values of the other layer in accordance with the other layer to generate output data values for the other layer (Li, Par. [0158-0160], “Then, it uses each data piece in a training data set to conduct a first floating point forward calculation of the fixed - point neural network, so as to obtain the value range of the intermediate calculation data. Based on this value range, it generates and stores the current fixed - point con version scheme. [ 0159] Next, it compares the current fixed - point conversion scheme with the fixed - point conversion scheme of the previous data piece, so as to generate an updated fixed - point conversion scheme. [ 0160] Based on the updated fixed - point conversion scheme, it uses the current data piece again to conduct a fixed - point forward calculation of the fixed - point neural network. Lastly, it calculates the floating point gradient so as to update the floating point neural network”, thus the interpreted input values are processed through the network and in accordance with the layer to generate output data).

Regarding Claim 20, Li in view of Rozen teaches a non-transitory computer readable storage medium having stored thereon a computer readable description of the hardware implementation (Rozen, Par. [0083], “In general, a machine-readable medium may convey software in the form of program code and/or instructions or instruction sets that may cause any of the devices and/or systems described herein to implement at least portions of systems 100, 200,900, or 1100, or any other module or component as discussed herein.”, therefore a machine-readable medium that has stored instructions is disclosed) as set forth in claim 17 (See Claim 17 -  recites substantially the same limitations as Claim 17 in the form of a non-transitory computer readable storage medium, therefore it is rejected under the same rationale) that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture an integrated circuit (Rozen, Par. [0019], “While the following description sets forth various implementations that may be manifested in architectures Such as system-on-a-chip (SoC) architectures for example, implementation of the techniques and/or arrangements described herein are not restricted to particular architectures and/or computing systems and may be implemented by any architecture and/or computing system for similar purposes. For instance, various architectures employing, for example, multiple integrated circuit (IC) chips and/or packages, and/ or various computing devices and/or consumer electronic (CE) devices such as set top boxes, Smartphones, etc., may implement the techniques and/or arrangements described herein.”, therefore, multiple integrated circuits in a system are disclosed) embodying the hardware implementation.
The reasons of obviousness have been noted in the rejection of Claim 17 above and applicable herein.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gupta et al. (“Deep Learning with Limited Numerical Precision”) disclosed the effect of low-precision fixed-point computations on neural network training.
Courbariaux et al. (“Training Deep Neural Networks with Low Precision Multiplications”) disclosed training maxout neural networks on floating point, fixed point, and dynamic fixed point representations. 
Du et al. (US PG-PUB 20180181881) disclosed systems and methods for training deep learning classification networks.
Harrer et al. (US PG-PUB 20180107451) disclosed automatic scaling performed on a floating implementation of a DNN to perform scaling to a fixed point implementation.
Yu et al. (US PG-PUB 20180046896) disclosed how to accelerate a complex neural network by fixed-point data quantization.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devika S Maharaj whose telephone number is 571-272-0829. The examiner can normally be reached Monday - Thursday 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.S.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123